

116 HRES 149 IH: Recognizing the national debt as a threat to national security.
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 149IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Mr. Biggs (for himself, Mr. Arrington, Mr. Balderson, Mr. Brooks of Alabama, Mr. Buck, Mr. Budd, Mr. Burchett, Mr. Cloud, Mr. Cole, Mr. Davidson of Ohio, Mr. DesJarlais, Mr. Duncan, Mr. Gaetz, Mr. Gibbs, Mr. Gosar, Mr. Gohmert, Mr. Grothman, Mr. Harris, Mr. Kevin Hern of Oklahoma, Mr. Holding, Mr. Jordan, Mrs. Lesko, Mr. Marshall, Mr. McClintock, Mr. Meadows, Mr. Mooney of West Virginia, Mr. Norman, Mr. Palmer, Mr. Perry, Mr. Posey, Mr. Roy, Mr. Schweikert, Mr. Weber of Texas, Mr. Webster of Florida, Mr. Williams, Mr. Wright, Mr. Babin, Mr. Cline, Mr. Green of Tennessee, Mr. Hice of Georgia, Mr. Johnson of Louisiana, Mr. Newhouse, Mr. Spano, Mr. Westerman, Mr. Yoho, Mr. Smucker, Mr. Steube, Mr. Walker, Mr. Armstrong, Mr. Emmer, and Mr. Timmons) submitted the following resolution; which was referred to the Committee on the Budget, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the national debt as a threat to national security.
	
 Whereas, in February 2019, the total public debt outstanding was more than $22,000,000,000,000, resulting in a total interest expense of more than $192,000,000,000 for fiscal year 2019;
 Whereas, on December 21, 2018, the total public debt as a percentage of gross domestic product was 104 percent;
 Whereas the last balanced Federal budget was signed into law in 1997; Whereas, in fiscal year 2018, Federal tax receipts totaled $3,329,000,000,000, but Federal outlays totaled $4,108,000,000,000, leaving the Federal Government with a 1-year deficit of $779,000,000,000;
 Whereas, every year since the last balanced Federal budget was signed in 1997, Congress has failed to maintain a fiscally responsible budget and has typically relied on raising the debt ceiling;
 Whereas the House of Representatives failed to pass a balanced budget for fiscal year 2019 and failed to restore regular order to the legislative process by not allowing Representatives to offer and debate amendments;
 Whereas regular order permits the House of Representatives to separately debate and adopt all appropriations bills in a timely fashion and facilitates congressional oversight of Federal spending;
 Whereas the Social Security and Medicare Boards of Trustees project that the Federal Hospital Insurance Trust Fund will be depleted in 2026;
 Whereas the Social Security and Medicare Boards of Trustees project that the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund will be depleted in 2034;
 Whereas the credit rating of the United States was reduced by Standard and Poor’s from AAA to AA+ on August 5, 2011, and has remained at that level since that date;
 Whereas, without a targeted effort to balance the Federal budget, the credit rating of the United States is certain to continue to fall;
 Whereas the National Security Strategy issued by President Donald Trump highlights the need to reduce the national debt through fiscal responsibility;
 Whereas, on April 12, 2018, former Secretary of Defense James Mattis warned that any Nation that can’t keep its fiscal house in order eventually cannot maintain its military power; Whereas, on March 6, 2018, Director of National Intelligence Dan Coats warned: Our continued plunge into debt is unsustainable and represents a dire future threat to our economy and to our national security;
 Whereas, on November 15, 2017, former Secretaries of Defense Leon Panetta, Ash Carter, and Chuck Hagel warned: Increase in the debt will, in the absence of a comprehensive budget that addresses both entitlements and revenues, force even deeper reductions in our national security capabilities; and
 Whereas, on September 22, 2011, former Chairman of the Joint Chiefs of Staff Michael Mullen warned: I believe the single, biggest threat to our national security is debt: Now, therefore, be it  That the House of Representatives—
 (1)recognizes that the national debt is a threat to the national security of the United States; (2)realizes that deficits are unsustainable, irresponsible, and dangerous;
 (3)commits to restoring regular order in the appropriations process; and (4)commits to addressing the fiscal crisis faced by the United States.
			